El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Victorino Barreiro Rodríguez inscribió a sn nombre en el registro, la propiedad de cierta finca de 49.50 cnerdas qne los recurrentes alegan qne les pertenecía y qne en realidad de verdad era de ellos, la que en poder de Barreiro Rodríguez sufrió ciertas transformaciones que no necesitamos referir.
Con el objeto de recobrar la posesión y dominio de la referida finca que entonces aparecía absolutamente a nombre •del referido Barreiro Rodríguez, los recurrentes en este tribunal establecieron una acción en la Corte de Distrito de Humacao contra dicho Victorino Barreiro Rodríguez Soto. El caso fue más tarde trasladado a San Juan, pero no antes ■de que los recurrentes anotaron su demanda en el Registro ■de Humacao, en cuyo distrito radicaba la propiedad. Pos-*708teriormente un acreedor de Barreiro obtuvo dos embargos sucesivos contra él, cuyos embargos, que se practicaron por el márslial, fueron anotados debidamente en el registro y el susodicho acreedor obtuvo luego título por adjudicación en pago de las dos porciones de 4 y de 29.50 cuerdas de la finca y subsiguientemente las vendió a un tercero, inscribién-dose debidamente las ventas con mención de la anotación de litis pendentia en todas las inscripciones. Los recurrentes ganaron su acción en San Juan, obtuvieron la debida orden en la que se disponía que Barreiro otorgara escritura de traspaso a dichos demandantes y habiéndose negado a ello obtuvieron éstos después escritura de traspaso de la totali-dad de la finca, otorgada por el márslial de la Corte de Dis-trito de Humacao que actuaba a nombre del márslial de la Corte de Distrito de San Juan. El registrador, sin embargo, puso la siguiente nota:
‘ ‘ Inscrito este documento con vista de un testimonio de la sentencia, a que el mismo se refiere, pero solamente en cuanto a las diez y seis: cuerdas a que según el registro se halla, hoy reducida la finca por virtud de segregaciones sufridas, en el tomo 15 de Naguabo, al folio 107 vuelto, finca No. 560 duplicado, inscripción 7a. con el defecto-subsanable de no decirse en qué proporción adquieren los compra-dores; y denegada la inscripción en cuanto a las restantes treinta, y tres cuerdas cincuenta centavos de las segregaciones dichas porque aparecen inscritas a favor de tercero, tomándose en su lugar la corres-pondiente anotación por 120 días, de acuerdo con la ley, en el mismo-tomo, folio y finca citados, anotación letra B. Humacao, P. R., julio-10 de 1916. El registrador. Raúl Benedicto.”
Las segregaciones e inscripciones a que se refiere el re-gistrador son aquellas hechas a favor del acreedor embar-gante y por este vendidas.
El registrador solicitó una prórroga para presentar un alegato que fué denegada debidamente. El recurrente llama la atención al artículo 71 de la Ley Hipotecaria que prescribe, lo siguiente:
*709“Artículo 71. — Los bienes inmuebles o derechos reales anotados podrán ser enajenados o gravados; pero sin perjuicio del derecho de la persona a cuyo favor se haya hecho la anotación.
* * * * * * *
“Si la enajenación otorgada e inscrita durante el pleito fuere relativa a finca cuya propiedad se hubiere reclamado en virtud de demanda anotada preventivamente, con arreglo al número Io. del artículo 42 de esta ley, será título hábil para que en su virtud se cancele aquella inscripción, un testimonio de la sentencia firme favorable al dominio del demandante.”
No vemos razón por la cual los recurrentes no tienen derecho a que su escritura sea registrada en su totalidad. Los traspasos e inscripciones a favor del acreedor y de sus compradores se hicieron con posterioridad a la anotación de la demanda en el registro y se hicieron con completo conoci-miento de la pendencia del pleito y sujetos a sus resultas. El objeto de la anotación de la demanda es avisar a las demás personas de que si adquieren después algún derecho en los bienes anotados lo perderán si el anotante obtiene éxito en la demanda que ía originó, y si bien el artículo 20 de la Ley Hipotecaria en que parece apoyarse el registrador para negar la inscripción de parte de la finca por aparecer inscrita a favor de terceras personas, dispone que para inscribir o ano-tar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales deberá cons-tar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre se haga la transmisión o gravamen, este precepto se refiere a las inscripciones en general mas no a las que puedan hacerse como consecuencia de un pleito anotado en el registro, porque para estos casos es de aplicación el artículo 71 que permitiendo la enajenación o gravamen de los bienes inmuebles o derechos reales anotados, sin perjuicio del derecho de la persona a cuyo favor se haya hecho la anotación, dispone como consecuencia en uno de sus párrafos que si se hubiere inscrito, será título hábil para que se cancele el testimonio de la sentencia firme favorable *710al demandante, declaración que tiene su desarrollo en el ar-tículo 142 del reglamento para su ejecución, igual al 76 de España, al disponer la manera cómo la anotación preventiva ha de convertirse en inscripción al adquirir definitivamente el derecho anotado la persona a cuyo favor se había hecho la anotación. Véanse las Resoluciones de la Dirección General de los Registros de España de 10 de septiembre de 1881 y 19 de enero de 1897.
Siendo, pues, inscribible la escritura que motiva el re-curso, la nota recurrida debe ser revocada j ordenarse al registrador que proceda a su inscripción convirtiendo la ano-tación preventiva en inscripción definitiva cancelando las inscripciones posteriores a la anotación preventiva.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.